—In an action, inter alia, to modify a judgment of foreclosure and sale entered November 17, 1998, in an action entitled Avco Mtge. Servs., Inc. v Radiance W. Morter, 56 Fairview Realty Corp., pending in the Supreme Court, Westchester County, under Index No. 98-04647, the plaintiff appeals from an order of the Supreme Court, Westchester County (Coppola, J.), entered March 9, 2000, which granted the cross motion of the defendant Avco Mortgage Services, Inc., pursuant to CPLR 3211, to dismiss the complaint insofar as asserted against it, and denied, as academic, its motion, inter alia, for preliminary injunctive relief.
Ordered that the order is affirmed, with costs.
The record demonstrates that the plaintiff, an experienced purchaser of foreclosed properties, had notice that the property at issue was being sold subject to the payment by the purchaser of any unpaid taxes, liens, or encumbrances. Having proceeded with the purchase under those terms, the plaintiff cannot now claim that the judgment of foreclosure and sale should be modified to eliminate that obligation (see, Federal Natl. Mtge. Assn. v Nittoli, 250 AD2d 427; cf., RPAPL 1354 [2]). Bracken, P. J., Ritter, Goldstein and Feuerstein, JJ., concur.